Citation Nr: 0202715	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  94-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable initial disability 
evaluation for partial right facial nerve paralysis.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a facial scar, claimed as the result of surgery in April 
1979.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.  This appeal arises from January 1994 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  Rating decisions 
dated in January 1994 and February 1995 held that new and 
material evidence had not been submitted to reopen the claim 
for compensation under 38 U.S.C.A. § 1151 (West 1991) for 
additional psychiatric disability as the result of treatment 
rendered by VA in 1977.  A July 1995 rating decision 
established entitlement under 38 U.S.C.A. § 1151 to 
compensation for partial right facial nerve paralysis and 
assigned a noncompensable evaluation.

The Board of Veterans' Appeals (Board) issued a decision in 
July 1996 which found the claim for additional psychiatric 
disability not well grounded and denied a compensable 
evaluation for partial right facial nerve paralysis.  In a 
February 1998 order, the Court of Veterans Appeals (now, the 
Court of Appeals for Veterans Claims, hereinafter, the Court) 
deemed the claim for increased psychiatric disability 
abandoned; the Court also vacated the Board's decision with 
respect to the evaluation of partial right facial nerve 
paralysis and remanded the case for the Board to develop the 
evidentiary record and readjudicate that claim consistent 
with the Court's order.  Finally, the Court ordered the Board 
to consider the veteran's claim of compensation for a facial 
scar as the result of the April 1979 VA surgery. 

In July 1998 and September 2000, the Board remanded the case 
for additional development pursuant to the Court's order.  
Subsequently, a June 2001 rating action continued the prior 
denial of a compensable rating for partial right facial nerve 
paralysis and denied entitlement to compensation for a facial 
scar. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's partial right facial nerve paralysis, since 
August 1992, has been manifested by a questionable minimal 
loss of the line of expression along the right nasolabial 
fold and mild decrease in eye closure; this does not result 
in a moderate level of incomplete paralysis.

3.  The veteran's well-healed facial scar is a necessary 
consequence of his surgery in a VA facility in April 1979, 
and there is no disability associated with that scar.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for partial 
right facial nerve paralysis since August 1992 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, § 4.31, Diagnostic Code 8207 (2001).

2.  The requirements for compensation for a facial scar 
pursuant to 38 U.S.C.A. § 1151 for disability resulting from 
surgery performed by VA in April 1979 have not been met.  38 
U.S.C.A. §§ 1151 (West 1991); 38 C.F.R. § 3.358, 3.800 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA may be obligated under the Veterans Claims Assistance Act 
of 2000 (VCAA), [now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), with 
implementing regulations published at 66 Fed. Reg. 45620, 
45630-32 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326], to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claims.  The Board finds that that 
obligation was fulfilled with respect to the veteran's claims 
in this case.  The RO has furnished the veteran the law and 
regulations regarding the requirements for entitlement to the 
benefits sought.  He was provided with VA examinations to 
evaluate his disability, and relevant medical records were 
obtained.  In light of the above, the Board finds that a 
third remand would serve no useful purpose and would only 
impose unnecessarily additional burdens on VA without benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) and Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Evaluation of Partial Right Facial Nerve Paralysis.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for partial right facial nerve paralysis as the result of 
surgery conducted by VA in April 1979 was granted by rating 
decision in July 1995.  A noncompensable evaluation was 
assigned from August 1992 under Diagnostic Code 8207.  The 
veteran disagreed with the initial evaluation and he contends 
that he is entitled to a compensable evaluation for partial 
right facial nerve paralysis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, (2001).  Separate diagnostic codes identify the 
various disabilities.  A 10 percent evaluation under 
Diagnostic Code 8207 requires moderate incomplete paralysis 
of the seventh cranial nerve.  Severe incomplete paralysis 
merits a 20 percent rating.  38 C.F.R. Part 4, Diagnostic 
Code 8207 (2001).  In every instance where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  38 C.F.R Part 4 § 4.31 (2001).  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

A VA examination was conducted in June 1995.  On examination, 
there was a well-healed incision along the right mandible, 
starting at the angle and extending distally.  The seventh 
facial nerve showed a questionable minimal loss of the line 
of expression along the right nasolabial fold.  When the 
veteran smiled, he had "a slight loss of muscular tone of 
the mandibular branch of the facial, which [did not] come up 
the same way as it [did] on the contralateral side."  The 
examiner opined that there was a partial involvement of the 
buccal and mandibular branches of the facial nerve.  Findings 
were negative with respect to the eighth, ninth, tenth, 
eleventh and twelfth cranial nerves.  The diagnosis was 
partial right facial nerve paralysis of the mandibular and 
buccal branches on the right.

A March 1999 VA neurologic examination report was largely 
illegible, however the examiner did note that the veteran did 
not seem to have any significant findings involving the right 
seventh cranial nerve.

Pursuant to the most recent remand, a VA neurologic 
examination was conducted in December 2000.  The veteran 
stated that he had no current problems with his face.  He had 
no difficulty with dysarthria, chewing, swallowing, 
whistling, or tasting.  The veteran had not noticed any 
sensory changes in his face.  On examination, cranial nerve 
VII revealed slight decrease in right eye closure with intact 
forehead wrinkle.  There was a slight decrease in the right 
nasal labial fold.  The other cranial nerves were normal.  
Previous Schirmer's test was noted as normal.  The impression 
was status post right peripheral nerve injury.

The examiner reported that, at the time of the examination, 
the veteran appeared to have minimal findings in the form of 
a slight decrease in the right nasal labial fold and a mild 
decrease in eye closure.  The examiner noted that these would 
not result in a functional deficit and probably would not be 
detected by a lay person.  He reported that this was in 
conjunction with a normal pattern for Bell's palsy or 
peripheral seventh nerve palsy which had an excellent course 
in most people who were affected.  The examiner stated that 
the veteran appeared to have minimal residual from his 
seventh nerve palsy, which caused no functional loss.  There 
was no pain or treatment associated with the veteran's palsy, 
and it had no effect on his senses of smell or taste.  The 
veteran was felt to be neurologically stable, with no 
additional diagnostic studies indicated.  A May 2001 addendum 
to the report noted that blink reflex test results were 
normal. 

Review of the examination findings indicates that the veteran 
has partial paralysis of the seventh cranial nerve, which 
results in symptomatology which is described variously as 
questionable, slight, and minimal.  The most recent examiner 
noted minimal findings in the form of a slight decrease in 
the right nasal labial fold and a mild decrease in eye 
closure.  He indicated that these would not result in a 
functional deficit and probably would not be detected by a 
lay person.  There is no medical evidence that demonstrates 
that the disability rises to the moderate level of incomplete 
paralysis required for a compensable evaluation under the 
rating schedule at any time since August 1992.  38 C.F.R. 
Part 4, including § 4.31, Diagnostic Code 8207 (2001); see 
Fenderson, supra.  Accordingly, the veteran's claim for a 
compensable evaluation for partial right facial nerve 
paralysis must be denied.  Since there is no equipoise 
between the positive and negative evidence, no reasonable 
doubt issue is raised.  38 C.F.R. § 3.102 (2001).

Benefits Under 38 U.S.C.A. § 1151 for Facial Scar

The veteran also contends that he has a "hideous scar" on 
his face as a result of the same April 1979 VA surgery that 
resulted in the facial nerve paralysis, and that he should be 
compensated for the scar under the provisions of 38 U.S.C.A. 
§ 1151.

38 U.S.C.A. § 1151 (West 1991), provides that, if a veteran 
suffers an injury or an aggravation of an injury as a result 
of VA hospitalization or medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (2001).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable. 38 C.F.R. § 3.358(c)(1), 
(2).

The regulations provide that compensation is not payable for 
the necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
medical or surgical treatment provided.  Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain or unintended solely because it 
had not been determined, at the time consent was given, 
whether that treatment would in fact be administered.  38 
C.F.R. § 3.358(c)(3).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of Federal 
Regulations.  However, as explained below, they have been 
superseded, in one important respect, by congressional 
action.

The Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims. 60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored. 63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and under the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

The veteran's request for benefits pursuant to the provisions 
of section 1151 was received in 1994.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
the veteran's claim must be adjudicated under the version of 
section 1151 extant before the enactment of the statutory 
amendment, i.e., neither VA fault nor an event not reasonably 
foreseeable is required for his claim to be granted.

By way of background, the Board notes that the veteran was 
hospitalized at a VA facility in April 1979 suffering from a 
sore throat, earache, pain in his right cheek and 
submandibular area, and painful swallowing.  A laryngoscopy 
and tracheotomy were performed, and a complete seventh nerve 
palsy and right vocal cord paralysis resulted.  As note 
above, compensation has been awarded under 38 U.S.C.A. § 1151 
for partial right facial nerve paralysis.  The current claim 
pertains only to a facial scar.

The June 1995 VA examination noted a well healed incision 
along the right mandible, starting at the angle and extending 
distally.  The March 1999 VA examination report noted a scar 
under the right jaw, approximately three inches long.  There 
was no pain or tenderness associated with the scar.  The 
December 2000 VA examination report referred to an old 
surgical scar over the right jaw region.

As set forth above, benefits are payable pursuant to the 
provisions of 38 U.S.C.A. § 1151, "as if" the additional 
disability or death were service connected, unless the 
evidence shows that the disability in question was a 
necessary consequence of the treatment provided, was due to 
the natural progress of the disorder which prompted the 
treatment, was the result of the veteran's own willful 
misconduct or failure to follow instructions, or was merely 
coincidental with the hospitalization in question.

Here, it is apparent that a well-healed surgical scar would 
be a necessary consequence of the veteran's surgery.  
Furthermore, the medical evidence does not show any 
disability associated with the surgical scar.  While the 
veteran has referred to the scar as "hideous," the 
objective findings do not support that characterization.  

It is therefore the Board's conclusion that the veteran's 
surgical scar must be considered a necessary consequence of 
his surgery, and, under the law applicable to this decision 
in the wake of the judicial precedent in Gardner, the veteran 
is therefore not entitled to be compensated under the 
provisions of 38 U.S.C.A. § 1151.  Accordingly, entitlement 
to benefits under 38 U.S.C.A. § 1151, for facial scar 
incurred as a result of surgery received while an inpatient 
at a VA hospital in April 1979 is not established.


ORDER

The appeal is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

